Earl Warren: Number 153, Norton R. Ganger, et al., Appellants, versus City of Miami. Mr. Anderson, you may proceed.
Thomas H. Anderson: Mr. Chief Justice, may it please the Court. There, on two consolidated appeals here, which seek to review two decisions of the Supreme Court of Florida, these decisions replaced two decrees of the Circuit Court of Dade County. The decrees in the Circuit Court of Dade County were entered in two suits, both brought against the City of Miami. One suit was brought by Ganger as a class action. The other suit was brought by Hamilton as a class action. Both suits challenged the legality of certain special assessments which the City of Miami had laid upon the properties of persons owning property along certain streets in the town. And the gravamen of the complaints in both cases were that there were no special benefits acclaimed to the property owners as a result of the -- of the proceedings and that the property owners had no notice of the administrative proceedings which resulted in the imposition of the assessment liens.
William O. Douglas: Where did you raise your federal question?
Thomas H. Anderson: We raised it throughout, Your Honor.
William O. Douglas: Through what?
Thomas H. Anderson: Throughout the entire case.
William O. Douglas: Well, just one -- just one place will be enough.
Thomas H. Anderson: We raised it in the complaint. It was raised in the assignments of errors in the Supreme Court of Florida by the City of Miami. It was discussed by the Supreme Court of Florida in its first and second opinions. We raised it in our petition for rehearing in the -- on the last and first opportunity that we had to do so and there is no question but the federal question is implicit in the entire case.
Speaker: Where is it raised in the complaint?
Thomas H. Anderson: It's raised in the complaint in paragraph -- in paragraph 12 on page 6 of the record, which the -- the complaint alleges that the special assessment lien sought to be imposed upon the abutting property owners in highway improvement district H477, are illegal and void and constitute taking this property in violation of the Constitution of the United States and the State of Florida upon the following grounds, (a), (b), and (c) on page 7 of the record, the notice was published in an inconspicuous place upon the classified advertising section of the Miami Herald, the position in which it was least likely to attract the attention of persons such as the plaintiffs and those on whom this -- on whose behalf this suit was brought. And the court below found, that is the Circuit Court of Dade County, found that the notice was insufficient as a matter of law and set aside the assessments upon that ground. Now, Your Honors, you have, of course, anticipated me, in the presentation of the federal question involved, which is whether or not, a municipality in the imposition of the special assessment lien may use as the only notice which it gives to the affected property owners that published on the local newspaper where the owners are residents of the area in which the proceedings are brought and their names and addresses are in the possession of the city. The facts in the case are briefly these. The City of Miami decided to resurface certain arterial highways which had become worn thin and to make the same more suitable for the passage of traffic. The streets had originally been put in at the cost of the abutting property owners who had paid for the entire amount, except for the intersection. So the city proceeded onto its charter to do the work and that determination of the work laid in assessment upon the abutting property owners. Within 60 days after the imposition of the liens and the receiving of the notices which was sent to them by mail, although the only notice that they received was in the newspaper. Within 60 days after they received the bills, the property owners organized themselves into two groups and proceeded to bring these separate actions challenging the legality of these assessments.The city defended the suits upon the ground that the property owner were estopped to allege and to prove that these assessments did not result in benefits to their properties. Of course, so the city said and the city charter provides that the property owners would have notice by -- by notices published in the local newspapers and that the notices were so published. The Circuit Court after taking a substantial amount of testimony, found contrary to the city's position in both cases and enter decrees in which it found that there were no benefits included to the properties, no special benefits included to the properties as a result of the resurfacing that it had been done to facilitate the flow of traffic, that the work had actually been paid for by surfaces accumulated from budgetary estimates in prior years, that the notices were insufficient as a matter of law and enjoined the collection of the assessments.
Tom C. Clark: When you say notices, you mean both of them?
Thomas H. Anderson: Both of them. There were two notices in the course of the proceedings, both published in the local -- local newspapers, Justice Clark. The city appealed to the Supreme Court of Florida from that decree or from those decrees. And the Supreme Court of Florida affirmed the decrees by a divided court that is 4-to-3, on a nonfederal ground. The majority opinion in that case expressly said, "That the Court recognized that in some stage in the proceedings in order to satisfy the requirements of due process, notices had to be given." But he said, "The notices were given as was required by the statute and therefore, that part of the decree, they said, was wrong and they disagreed with the chancellor.
Speaker: Am I wrong, I thought that the complaint dealt only with the first notice?
Thomas H. Anderson: Mr. Justice Harlan, the complaint does only set out that first notice.
Speaker: The first notice.
Thomas H. Anderson: But in the trial of the proceedings, the entire administrative proceedings were introduced in evidence. And the -- and the proceedings show that both notices were published in the local newspapers so the same vice attaches to the second notice as it did to the first. And I think the court below treated it all as one receipt and one notice, which in fact it was, although, there were two separate stages of the game at which the notice was given.
William J. Brennan, Jr.: Well, why -- why work in those? In fact does it --
Thomas H. Anderson: Well, Mr. Justice Brennan, I shall briefly at this point explain to you or to -- to the Court the -- the machinery of the city charter, if I may, it may interest the Court to hear it. Briefly, the proceedings provided for all these, when the city decides to -- to initiate a public improvement such as the resurfacing or the painting the street, it adopts what is known as an initiating resolution and it gives the property owner notice of the fact that that resolution has been adopted and requiring him, if he so desires, to appear and contest it. Now, the notice does not -- is not required to specify any names or any individuals and the notice, in this case, was published directed to or whom it may concern or some such vague reference as that. All persons interested may take notice. Then when the initiating resolution has been confined by a resolution, the city then proceeds to offer or to invite bids for the doing of the work. And when they are received, they decide then either to let to work out on contract, its own, or to let a contract for the doing of the work by said persons. Then when the work is done and during that course of time, a special assessment role is made up. And when the work is completed and the cost of doing the work has been exactly determined, a special assessment rule, a preliminary rule is corrected to show the actionable facts, and then the city gives another notice. This time, twice in a daily newspaper published in the city. And at that time, the property owners are required to come and register their objections if they have any, to the imposition of these assessment liens. And if their objections are overruled, they may then, within 10 days after the confirmation of the rule, bring a special proceeding in the Circuit Court of Dade County to the Circuit Court, in which they may challenge the legality of the assessment. And in that proceeding, the Circuit Court has jurisdiction to review the entire matter and to set aside the assessment either as to individual lots or upon the entire district. That procedure was followed in this case with the result that I theretofore state. So --
Earl Warren: Mr. Anderson --
Thomas H. Anderson: Yes, sir.
Earl Warren: -- under the charter, does that -- is that initial resolution required to show the time and place at which they must object?
Thomas H. Anderson: On the -- the statutory charter of the City of Miami is, in our opinion, vague on that point. It simply says that a notice shall be given to all whom -- to all interested that at certain time and place, the -- their objections will be heard, but the notice in this case simply read as follows. And this was one of the points --
Earl Warren: Well, I -- I want to go to that first part. It does require --
Thomas H. Anderson: It does require.
Earl Warren: -- that is the -- they give -- they give them notice of the time and place at which it must be heard. All right, now, you can tell me about the resolution.
Thomas H. Anderson: Now the -- the notice stated that the -- that all interested will take notice that at the meeting of the city commissioner at 9:30 -- o'clock a.m., March the 4th, 1953, their objection will be heard to the confirmation of the preliminary assessment rule for the cost to the painting of the improvements on the following avenues.
Earl Warren: Now, is that the first resolution? I -- that is the --
Thomas H. Anderson: The similar -- similar notices were published with respect to both of them.
Earl Warren: Yes. The -- the first one specified a particular meeting, did it?
Thomas H. Anderson: But as Your Honor may have observed, it didn't specify any place.
Earl Warren: Well, that's what I asked you, if (Voice Overlap) --
Thomas H. Anderson: Well, if a notice does not --
Earl Warren: (Voice Overlap) --
Thomas H. Anderson: The notice did not do that.
Earl Warren: But your charter requires it?
Thomas H. Anderson: That's my recollection of it. I'm not entirely clear about the precise language of that charter.
Earl Warren: All right, you may (Voice Overlap) --
Thomas H. Anderson: We have it here in the appendix to the -- to the brief. And with Your Honor's indulgence, I will -- I will read. “A notice stating at a regular meeting of the Commission held on a certain day and not last than 12 days from the date of the first publication, all interested persons may appear and file written objections to the confirmation of the rule.” So, as Your Honor will see, there's no special requirement in the charter that the time and place of the meeting be specified in the notice. And the notice does comply with the city charter. Now, I have proceeded through the case to the point where the Supreme Court of Florida has affirmed the decree, but I did not tell the Court the ground on which that is reversed or funded. But I did not tell the Court the grounds on which that affirmation rested. The majority opinion said that the City of Miami, under its charter, had no statutory power to assess for resurfacing as distinguished from repeating. And so the decree was affirmed upon a work or statutory power in the city. One of the justices filed a especially concurring opinion in which he said that evidence are bounded to support the Court's finding that there were no special benefits in support for this assessment. And on that ground, he was willing to put his position. And, of course, the law had plain that if there were no benefits, there was no constitutional basis for the -- the assessment, whether the party had noticed or not. The city petitioned for rehearing. And in the petition for rehearing, it is asserted that the judge who had filed this concurring opinion and whose presence on there side was essential because they were four from outside and three at fault, that that judge had overlooked the fact that the notice has been given as required by the charter. And so on the strength of that petition for rehearing, a -- a rehearing was granted. And when the cause came on to be heard on rehearing, we obtained -- we filed with the court a brief, a printed copy which I have here, certified to by the clerk of the court, in which I should like to ask Your Honors' leave to file with the Clerk of this Court, in which we precisely raised the question decided by this Court in the city -- or in Walker against the City of Hutchinson and called this -- the Supreme Court of Florida's attention to the fact that that assertion had been entered in this case.
Charles E. Whittaker: You're talking about the rehearing?
Thomas H. Anderson: That was on the -- or it was at the time when the rehearing had been granted, but at that time with argument on it.
Speaker: What does the subsequent action of the Supreme Court mean granting the appellant's motion to strike that brief within the --
Thomas H. Anderson: That was not the brief they struck, Justice Harlan.
Speaker: Oh, it was not?
Thomas H. Anderson: I'll come to that in a moment.
Speaker: Yes.
Thomas H. Anderson: On rehearing, they granted -- on rehearing granted, the Court reversed the decree. The judge who had filed the specially concurring opinion reciting the award of benefits, having joined the minority and thereby constituted a majority of the Court which reversed the case and held that the property owners were estopped by the administrative proceedings to show the award of benefits and all. Now, at that point then, and this was for the first time that the appellants here had had an opportunity to bring this matter squarely to the Supreme Court of Florida's attention. At that point, the appellants here, petitioned for rehearing on their own account and expressly alleged in the petition for rehearing, which is in the record on page 65, paragraph 4, they expressly alleged in the petition for rehearing that the Court failed that in holding that the notice of the confirmation of the assessment rules sufficient and that the appellees were estopped to challenge the lack of benefits because they had failed to object pursuant to the notice, the Court overlooked or failed to consider that the procedure for the imposition of assessment lien is quasi-judicial, and that the requirements of procedural due process guaranteed by Amendment Fourteen of the U.S. Constitution, must be complied with. In the case of resident's constructive notice, as attempted, is violative of the rights secured by such amendment citing Walker against City of Hutchinson and Mullane against Central Hanover Bank and Trust Company. It might not be --
Potter Stewart: Up to this -- excuse me, Mr. Anderson, up to this point, should -- you'd -- you'd won in -- in both in the lower court and in the Supreme Court of Florida.
Thomas H. Anderson: That is correct, Mr. Justice Stewart.
Potter Stewart: So you accept your original complaint which to -- which you've already called our attention. You'd had no occasion to complain about any constitutional deprivation until this time. Is that correct?
Thomas H. Anderson: That is correct, Mr. Justice Stewart, except that I should like to call Your Honor's attention to this fact that in the -- in the conclusion to the brief which we had previously filed at the time the case was reheard on the same petition for rehearing, we stated in the conclusion that the notice was insufficient and deceptively published. It was a formal process. Being so, it was subject to constitutional requirements of due process.
William O. Douglas: Where is that, the page?
Thomas H. Anderson: That is on page 52 of the brief that we filed in the Supreme Court of Florida and a certified copy of which I have here upon the file that was collected in this Court.
Potter Stewart: Was that -- that was --
Thomas H. Anderson: And that is mentioned in our brief on the --
Potter Stewart: That was in your adversary's petition for rehearing --
Thomas H. Anderson: -- petition for rehearing.
Potter Stewart: Petition for rehearing.
Thomas H. Anderson: Yes.
Potter Stewart: On which they finally prevailed, is that it?
Thomas H. Anderson: Yes.
Potter Stewart: The Court went their way that time.
Thomas H. Anderson: That's right, Your Honor.
Potter Stewart: Then -- and then what you just read us here on page 65 of the record is from the --
Thomas H. Anderson: Our petition for rehearing.
Potter Stewart: -- subsequent petition for rehearing. And this is the first time that the Court has gone against you.
Thomas H. Anderson: That's correct. So it brings us squarely within the rules of Saunders against Shaw, (Inaudible) Trust Company case and the numerous other parts which is cited in our brief.
Speaker: Could I ask you a question?
Thomas H. Anderson: Certainly may, Justice Harlan.
Speaker: How long was this proceeding had ended?
Thomas H. Anderson: Pardon?
Speaker: Supposing this proceeding had ended with the decision in your favor in the -- in the nisi prius court, no appeal taken, could the city not -- notwithstanding, had come along on the second stage of its assessment proceeding and say well, all right, we're going to assess you, so as to put you in a position, therefore, where you had to attack the constitutionality of the lawfulness of the subsequent notice as distinguished in the first notice.
Thomas H. Anderson: Justice Harlan, I evidently, did not make myself clear when I attempted to answer Your Honor's question. At the time that we brought the lawsuit, the entire administrative proceeding had been concluded, the work had been done, and the second notice and the confirmation of the assessment rule had been completed.
Speaker: Yes.
Thomas H. Anderson: The whole thing had been done.
Speaker: Yes.
Thomas H. Anderson: So when the Court made its final decree, everything was over and it was a final determination that the liens were no good. It was only after the entry of that second notice --
Speaker: I understand that.
Thomas H. Anderson: Yes.
Speaker: But my problem -- my question is I don't know if there's a problem or not. Up to that time, you had raised in your complaint only the first notice. And as I understand, your -- prior, the Supreme Court said either in his first or second opinion, you were too late in raising the validity of the second notices -- the second notice.
Thomas H. Anderson: Your Honor, the whole proceeding in the court below was treated as though the final notice were the ones that were actually talked about.
Speaker: Yes.
Thomas H. Anderson: I agree with you that it was only the first notice which was specifically required to in the complaint.
Speaker: Yes.
Thomas H. Anderson: But actually, the case it was tried on the assumption that both notices were invalid.
Speaker: Well, I haven't found anything that indicates that you ever attacked the second notice.
Thomas H. Anderson: Well, it was all the same thing because it was virtually all the same notice. They were just published at different stages of the proceedings. But as far as the constitutional question was concerned, the notice was insufficient in both cases. That is to say it was published in the newspaper and it did not contain the requirements of notice that we think the -- that the lower court --
Speaker: Yes, but if you're attacked on the first notice, it was not sufficient to put you out from under the assessment, absent and attack on the second notice. What difference does it make that whether the first notice was good or bad?
Thomas H. Anderson: It doesn't make any difference except all -- everybody in the case has treated the matter as though the attack was upon the final assessment nor -- or liens based upon both notices. As a matter of fact, in that regard, the first notice is immaterial. I think and that perhaps on this impression that the first notice was referred to as it was in the complaint, because it's the second notice that is given at the time that the liens were enforced and that is the one substance -- substantially that the Court dealt with throughout the proceedings.
Speaker: Well, in other words, when you say the first notice was immaterial that means -- does that mean that even though the first notice was bad and the second notice was good, you still could be -- you still could be assessed, under your law, was it?
Thomas H. Anderson: Well, if the first notice was bad and the second notice was good, the assessment would be good.
Speaker: Would be good?
Thomas H. Anderson: Yes, sir.
Speaker: So you have -- you have to get rid of the second notice --
Thomas H. Anderson: That's --
Speaker: -- in order to be --
Thomas H. Anderson: That's correct.
Speaker: When you prevail and --
Thomas H. Anderson: That's correct.
Speaker: -- that would be your local law.
Thomas H. Anderson: That's correct. And the second notice --
Earl Warren: Well, I understand you that the second notice has the same infirmities as the first?
Thomas H. Anderson: Same vice. It was all treated as the same matter.
Potter Stewart: But have you -- it is true, isn't it, that your complaint didn't refer to the second notice?
Thomas H. Anderson: I agree with that.
Potter Stewart: And now, how about your Florida practice? Is there reamendment or implicit amendment to confirm and approve, amendment of (Voice Overlap) --
Thomas H. Anderson: Yes, we held a number of rules for that, but the Court treated the matter as though it was just the same thing, Your Honor. There never has been any differentiation in the Court or anywhere about this first and second notice until this moment. Nobody -- we've all regarded as simply the same thing, because the vices are here in both notices.
Charles E. Whittaker: Mr. Anderson.
Thomas H. Anderson: Yes, Justice Whittaker.
Charles E. Whittaker: As I understood your answer to Justice Harlan, you must get to live off or strike down the validity of the second notice to win. Is that right?
Thomas H. Anderson: That's correct.
Charles E. Whittaker: But do you want us to challenge it, physically?
Thomas H. Anderson: Justice Whittaker, if I may be pardoned for saying so, I think that the attention which the Court maybe given to this first notice at the moment is somewhat immaterial for this reason. It is a fact that the first notice is the only that's referred to in the complaint. But it is a fact that the complaint alleges in paragraph 12, which I read to you from page 6 of the record, that the special assessment liens sought to be imposed were unconstitutional and void because for the several reasons including the fact that the notice was published in an conspicuous place from the classified advertising section of the Herald. Now, the liens could not have come into existence until after the giving of the second notice. And so what, in effect, happened was that in framing the complaint, the first notice in 1950 was picked up instead of the one in 1952. But it's all the same form of notice and then -- and both notices at the beginning and the end have the same vices. And the whole matter was so treated by all the courts below.
Felix Frankfurter: But the fact of the notice is published twice. They make a different -- present a different legal problem, if the notice was published only once.
Thomas H. Anderson: Not under the doctrine of the Walker or Walker against the City of Hutchinson and the Wisconsin Electric Power Corporation against the City of Milwaukee, Justice Frankfurter.
Felix Frankfurter: To refresh my recollection, the Walker case where there's --
Thomas H. Anderson: Lack --
Felix Frankfurter: Were there two publications?
Thomas H. Anderson: In the Walker case, there was a publication in the city -- the city had an official journal.
Felix Frankfurter: Yes.
Thomas H. Anderson: But the court case did not turn upon the number of publications, for example, in New York and New Haven Railway Company case, there was a publication twice. Now --
Felix Frankfurter: Well, I don't deny you -- are you laying it down as a matter of laws, that because the notice once would be inadequate, the same notice quite, would also be inadequate?
Thomas H. Anderson: As far as resident property owners are concerned, yes, Your Honor.
Felix Frankfurter: But why is that so?
Thomas H. Anderson: Well, because --
Felix Frankfurter: It maybe so, but must have been so?
Thomas H. Anderson: Yes, Your Honor.
Felix Frankfurter: Why?
Thomas H. Anderson: Because as Justice Jackson observed in the Mullane case, chance, although one, brings to the attention of a person in -- within the -- the confines of a -- a jurisdiction or a notice on the newspaper that his rights are being affected.
Felix Frankfurter: No, but that's in the main case of a very different one, if it's published only once, it was so much easier to turn out to the people whose names -- who gave their names. As all the difference to work immediately as in -- do not be surprised to hear between notice of assessment for city taxes or levy and the kind of papers were involved in the Mullane.
Thomas H. Anderson: But Justice Frankfurter, the Mullane case was followed in the New Hartford Railroad Company case. That case was followed by Walker against the City of Hutchinson which is awfully close to the point. And all of the cases were followed as far as I know in some memorandum decisions and I can't answer otherwise in -- in Wisconsin Electric Power Corporation against the City of Milwaukee, which is a case directly in point.
Felix Frankfurter: All I'm suggesting --
Thomas H. Anderson: Because it involved a special assessment.
Felix Frankfurter: All I'm suggesting is that it may or may have a different situation on the fact with something that's public. A group assessment's done as compared with public incomes and only one leadingly in a single newspaper. And it may well be that that makes a principle that's predicated (Inaudible) that you say that two is just as valid as one, in all event, the courts below didn't face that question.
Thomas H. Anderson: Well, the Supreme Court of Florida has defined the -- the decisions or has reversed the decision upon the ground that the Constitution requirements of due process have been complied with and that is approximately, we have before this Court. There is also a further question as to a violation of our rights under the Equal Protection Clause, which my partner will refer to in a few moments. But let me go one step further and explain to the Court, if I may, about the holdings of this Court in the Wisconsin Electric Power Company case.
Speaker: Just -- just a detail, would you mind putting your finger on the record, the pages of record where you attack the second notice?I can't find it.
Thomas H. Anderson: Justice Harlan, there is no reference in the complaint to the second notice.
Speaker: Or anywhere else?
Thomas H. Anderson: Nowhere else, but the entire assessment rule and all of the notices were put in evidence by the defendant. The defendant alleged that we were bound by the second notice.
Speaker: Where is that?
Thomas H. Anderson: That is in the defendant's answer at page 10 of the record. And -- and you will find at page -- or rather page 13, as the answer starts at page 10. “The answer alleges that the defendant further alleges that claims in each of them and each of those persons who plaintiffs purport to represent herein, will under the duty by reason to be improperly and legally notified to appealed object, to file their written objections with the city clerk of the defendants or the confirmation of the assessment rule as required by Section 56 (1) (m) on the said city charter and special act. And it was on that ground if the case was tried. And the court held that -- that --
Speaker: And where is it? Your attack on the notice is -- is brought in by the defendant's answer that's --
Thomas H. Anderson: By his estoppel that he pleaded that we were bound by the administrative proceeding. And --
Charles E. Whittaker: And then -- then the city put the --
Thomas H. Anderson: They put the whole record in evidence including that notice and the antecedent notices. And it was those notices it went to the Supreme Court of Florida and it was for the estoppel rising out of that notice of the Supreme Court of Florida held that we were bound by the administrative proceeding. Now --
Felix Frankfurter: How does that prove that you raised the invalidity of the second notice?
Thomas H. Anderson: Well, I -- I can only say this, Justice Frankfurter, that the city attacked the holding of the lower court on the sufficiency of the notice. And the lower court held that the notice was invalid and I can only assume that the Court was talking about the second one, because otherwise the liens would not have been imposed. And the lower court held that -- that was invalid. The city assigned that holding as error and the Supreme Court of Florida says that they disagree with the Chancellor on that point. Namely, that the holding -- that the notice was insufficient under the Due Process Clause. But they said the city had no power solely when they -- so they have found the decree? Then on rehearing in which the city called the Court's attention to the -- to the requirements of the charter and the sufficiency of the notice under the Due Process Clause, said the room -- the courtroom advised itself. Then on now --
Felix Frankfurter: That includes it a revision on the basis of two notices?
Thomas H. Anderson: Correct, Your Honor. Correct.
Felix Frankfurter: All right. Now, you're challenging that here, although you didn't challenge this at all?
Thomas H. Anderson: It was not specifically mentioned in the complaint.
William J. Brennan, Jr.: But you did. You made a direct attack in the second notice in petition for rehearing.
Thomas H. Anderson: Your Honor, I think it's perfectly clear that we brought this matter to the Supreme Court of Florida's attention, earn that petition for rehearing that their holding was contrary to this Court's holding in the cited cases.
William J. Brennan, Jr.: How --
Speaker: Well, let me put this question to you.
Thomas H. Anderson: Yes, Your Honor.
Speaker: It's true you raised it on your petition for rehearing. And that's true that you got leave to file a special brief. But it also seems to be true that after you filed a brief on the constitutional issue, the Federal Constitution issue that the Supreme Court of Florida struck it and that leads me to inquire whether they might have struck it on a state ground, namely, that your failure to attack the second notice had been untimely or could could've ever been made it all.
Thomas H. Anderson: No, Your Honor. I -- I do not think so. If you will observe from the record the -- the brief laying in the Supreme Court for a quite a long period of time before it was struck and a curious thing happened on that petition of rehearing, one of the justices who had been consistently against us throughout these proceedings, Justice Hudson, came over to our side. And actually, we would have won the case at that point, I think, on the constitutional ground. He voted to grant our petition for rehearing. But by -- and one of those strange courts that -- or has never befallen me before, the Chief Justice, who had been on our side throughout the proceedings defected to the other side and so we still only have three --
Felix Frankfurter: Did he change his mind?
Thomas H. Anderson: He changed his mind, Your Honor. [Laughter]
Earl Warren: Mr. Nadeau.
Herbert L. Nadeau: Mr. Chief Justice, to please the Court. I will, but briefly, dwell upon one phase of this case which occurred after the case was initially argued in the Supreme Court of Florida. Quite by an accident from an article appearing in the Miami Herald, it was observed that the city had decided not to make any further special assessment for repaving. That was in connection with two other districts. So, we petitioned the Circuit Court of Dade County, Florida for a leave to take the deposition of the officers of the defendant's city. That motion was granted and we proceeded to take the deposition of Mr. George Shaw, Financial Director of the City of Miami. And in the course of that deposition, it was conceded our -- this -- this motion appears at page 58 of the record.
Potter Stewart: Is this before the trial court --
Herbert L. Nadeau: Pardon sir?
Potter Stewart: Is this before the trial?
Herbert L. Nadeau: No, sir. This occurred after we had won the case in the Circuit Court. After the case had been argued in the Supreme Court and when this matter came to our attention, we got leave of the Circuit Court, which is our lower court, to take the deposition. And then we sought to supplement the record on appeal in the Supreme Court.
William J. Brennan, Jr.: What I'm trying to get at is this, before the first decision of your Supreme Court?
Herbert L. Nadeau: It was after the -- it was after the first decision in our favor, yes, sir.
William J. Brennan, Jr.: Of the Supreme Court?
Herbert L. Nadeau: Of the Supreme Court, yes, sir. And I might say, I believe, it was after they had announced that they were going to hear -- had granted the city's petition for rehearing, but before it had been acted upon. Now, that motion sets forth the fact that Darlow or that Shaw wrote a letter to Darlow with respect to District 508. Informing him that -- that resurfacing was not going to be subject to a special assessment, but it was going to be paid out the proceeds of a bond issued to be guaranteed by revenues from the Florida Power & Light Company. It is also significant in that letter that the city admits that their procedures there were void because they said, "Consequently, after the district was ordered and confirmed, we purposely failed to adhere to the charter requirement of hearing objections on the completed work. Thus, in effect, made the district invalid as far as the assessments were concerned." And then proceeded in the next paragraph to say that the City Attorney's Office had advice them not to do anything about the liens with respect to this new District 508, until this other litigation was disposed of referring to Hamilton and Ganger which were 447 and 503. Now, the significance of this matter is this, in the Hamilton case which is 477 and the Ganger case which is 503, we are dealing with downtown streets in the City of Miami. The City of Miami, the hub of it, is the corner of Flagler Street and North Miami Avenue. And the avenues go north and the avenues go south. North Miami -- North and South Miami avenue room -- run right up to the heart of town. In this District 477, they levied an assessment on these downtown streets against these abutting property owners. But when they come to District 508, which connects with North Miami Avenue, a very street which was inbound in 477 and in fact, took up where District 477 left off, they didn't make an assessment. They paid it on the general funds. And the logic of that is in the reverse, because the further North you get to Miami Avenue, the further out you are from the heart of town. If logic were to prevail in this situation, it was the downtown property that should've been paid out, general funds and not the further outlying districts. I say to this Court that I have never seen a municipality impose liens with such ranked discrimination as has been shown with respect to these two districts. Thank you.
Earl Warren: Mr. Ferrell.
Milton M. Ferrell: Mr. Chief Justice, may it please the Court. It becomes necessary for me, due to the statements that have been made to you, to tell you that I'm sure counsel probably has forgotten what transpired, but statements had been made to you here that are not in accordance with the record in this cause. Justice Harlan asked the question here as to why the appellant's brief. It was the appellee then and the Supreme Court was stricken. It was stricken on the motion of this city that no constitutional question was decided by the trial court and that this matter was not raised in the Supreme Court of Florida until a petition for rehearing.
Speaker: Is the -- as the copy of your motion --
Milton M. Ferrell: No, sir.
Speaker: -- papers are here in the record?
Milton M. Ferrell: It is not in this record. We didn't make any interest into the record because we didn't know at that time that such a position would be taken in this brief, but we are certainly willing for the Court to get the truth of this for one to be filed. We'll let counsel file his copy with this Court. Because all we want you to get is the facts and we are perfectly willing for that to be done. Now, the second thing here is this. You will notice in his brief, or in their brief, where they set forth to you that the Supreme Court entertain their petition for rehearing and allowed a brief to be filed. Now, that implies to you and leads you to believe that they considered such a brief. They don't then tell you in their brief that it was stricken, but it -- it could be for no other purpose than to lead you to believe that such a brief was considered. When in all truth and fact, it was stricken. Now, the next thing to give you the history of this and I say this as to this record. I didn't think it would help it any to bring all of the other case up here. Now counsel prepared this record -- prepared and its two appeals, one of them is refer to as the Ganger appeal and one of them is the Hamilton appeal. Now, you'll notice from the record that he prepared -- he brings up the complaint to you in the Hamilton case. Yet, the Ganger case is the one that the Supreme Court applied or handed down the lengthy decision on. The other one, the Hamilton case was affirmed on authority of the Ganger case. Now, when you look at the notices in the back as to the exhibits and I want to give you how many of those notices there were, he's got -- he lost it with the first one, the Hamilton case, he picks up in those notices there to the Ganger case. Now, here is the way this works, the city charter is an act to the --
William J. Brennan, Jr.: Well tell me, is there any difference between the complaints? Are you implying what --
Milton M. Ferrell: No, sir. I don't imply that it's any difference between the complaints other than the dates of the notice. In other words, when you see the notices in the back under the Ganger decision, it shows you a longer period. And that's what I'm coming at, as to how long they did have before these assessments became final. Now, the city charter is an act of the legislature that was enacted here in 1925, because the city is a creature of the State. Now, the first notice of -- of a resolution being passed on assessment in the Ganger case, it was on the Hamilton's -- let's see, this is the Hamilton case. It was published on March the 4th, 1950, that's the first notice. It sets forth that the City Commission will meet at a time certain in the future, at least, I believe, 10 days away. And they are -- at that time, the matter of the assessment will come up. That's the first thing.
William J. Brennan, Jr.: The assessment or the project, which?
Milton M. Ferrell: Sir, the resolution announcing the assessment. Now, that --
William J. Brennan, Jr.: Well -- well, I just wanted -- I want to get this clear. Perhaps, the -- you --
Milton M. Ferrell: This is for street improvement.
William J. Brennan, Jr.: That's what I mean. In other words --
Milton M. Ferrell: Yes.
William J. Brennan, Jr.: -- that they -- that there will be a street improvement, that's all it is.
Milton M. Ferrell: Yes.
William J. Brennan, Jr.: It has nothing to do with the actual charges by way of assessment for the cost of --
Milton M. Ferrell: Well, no, that comes later.
William J. Brennan, Jr.: Yes, that's --
Milton M. Ferrell: I'll tell you how -- how this works, so if you will understand. Now, that -- that came in March the 4th, 1950. This amended complaint was filed December the 2nd, 1953 in the Hamilton case. Now, that's the first thing. He has assessed what had to be done in one of those cases. Nobody appeared there to object. Then, the advertisements are made by publication on bids. Anybody can come and object to that because those people who have paid, they've got a right to know what this is going to cost. Then later when that work is completed, it is published and they have that before the city accepts the job and paid the contract. Because if that work hadn't been done properly, the property owners there have a right to object. Now, after all that is done, specifications and everything and these notices have been -- it's been stated that they only filed with the city clerk. Anybody can go examine it. Now, the last thing they do before it becomes final is the tax role on notice is published on the preliminary tax role. And everybody is given a chance to come and then -- and object whether or not, they have ever objected before.
William J. Brennan, Jr.: Well that's -- what's the notice on the tax role?
Milton M. Ferrell: Well, that means at that time, they get up the tax role. This property may have changed hands reason -- in other words, it would be very cumbersome to the city, property changes hence, oftenly. If you have to go down and check the owner each time, it would be a costly proposition which they would end up paying for property owner. But this last publication then is on the tax role. That's -- that's -- give it to you as to what it's going to cost you.
Hugo L. Black: How do they get the notice from?
Milton M. Ferrell: By publication.
Hugo L. Black: The tax roll?
Milton M. Ferrell: The tax roll are two -- there's two publications on this, the only notice that the other side of tax was the first notice of the assessment which is published once. This last one is published twice, two successive weeks.
Hugo L. Black: But there's no notice given to them by -- at the time when they would look at their technical assessment. Is it -- (Voice Overlap) --
Milton M. Ferrell: Well, you see they haven't paid for this yet.
Hugo L. Black: Nothing special on this. I noticed two publications --
Milton M. Ferrell: Yes.
Hugo L. Black: -- set to be up.
Milton M. Ferrell: Because nobody has paid after the work is accepted. The city goes on and pays for all this way.
Felix Frankfurter: May I --
Milton M. Ferrell: And then they just get their money back from the taxpayer. Yes.
Felix Frankfurter: There's a second notice concerned to the public twice?
Milton M. Ferrell: Twice.
Hugo L. Black: Is it for --
Felix Frankfurter: Where is it published?
Milton M. Ferrell: Sir?
Felix Frankfurter: Where was it published?
Milton M. Ferrell: Well, it's published in a local newspaper and the statute sets out what kind of newspaper ought to be. In -- in the matter of fact here, the record shows, it was published by the Miami Herald and the Miami News, the Herald being the largest paper in Florida and The News being the second largest in that part of its state.
Felix Frankfurter: I know that, does it cover the territories or the decline of property owners? I would know this (Voice Overlap) --
Milton M. Ferrell: Yes, sir. It -- it gives you the --
Felix Frankfurter: Within the record, what's published?
Milton M. Ferrell: Yes, sir.
Felix Frankfurter: (Voice Overlap) --
Milton M. Ferrell: (Voice Overlap) --
Hugo L. Black: How would a man living in 6500 North 7th Avenue, if you have one, know that it's -- it was his property?
Milton M. Ferrell: Well, I would leave this to you --
Speaker: (Voice Overlap) --
Milton M. Ferrell: Sir? This, in other words --
Speaker: Where is it?
Milton M. Ferrell: This -- this happens to be -- I just picked out the first notice I have which is page 90 of the transcript.
Speaker: 90?
Milton M. Ferrell: Yes sir, this notice to property owners. "All interested will take notice that paving work on South Miami Avenue from South West 15th Road, to 200 feet or more or less, South of Alatka Street, designated highway improvement District Case 503 has been completed." And that a meeting of the City Commission at 9:30 a.m. on June the 3rd, 1953, their objections will be heard to the acceptance thereof of the -- by the Commission. Now --
Potter Stewart: That didn't say a word about anybody paying for them, doesn't it?
Milton M. Ferrell: No, sir. You want me to read them all to you here?
Potter Stewart: No.
Milton M. Ferrell: This -- the statute says that. We don't have to publish state statutes. This is a state statute creating the City of Miami and this statute specifically sets out the only way assessments can be done. It's not delegated to the city. The legislature laid it upon the record and said only certain things you can assess far in then name them like street improvements, storm sewers and so forth. And they setout in a manner in which it shall be done and it was followed specifically and let me show you --
Potter Stewart: No. But all I have in mind is --
Milton M. Ferrell: Yes.
Potter Stewart: -- start with this. That we notice on top of page 90 that says that anybody interested is hereby notified that the paving job is completed. And if he wants to -- to know to --
Milton M. Ferrell: No sir.
Potter Stewart: -- object to it -- to the acceptance of that job by the city manager where it come down, that has nothing to do with any assessment.
Milton M. Ferrell: Well, no, sir. But don't you understand that notice there, sir, is after the work has been completed and they're going to accept it from the contractors. Suppose it was in front of your house, but you didn't think the contractor had properly done that way and you're going pay, you can go down there and call attention to committee. Don't pay that man yet because he hadn't properly performed his duty.
Potter Stewart: In other words, if this -- if this notice at all an issue in this case that's my problem.
Milton M. Ferrell: No, sir. The only notice, the other side attacked in this case was the first notice that was given. One note --
Felix Frankfurter: But this -- but the whole chain of procedure by which improvement is made, where it's made, when it's made, how it's made, what opportunities you have to attack the cost of the improvement out of which coming from -- may come your eloquent share of responsibility. You said this.
Milton M. Ferrell: That's right.
Felix Frankfurter: This is all part of the whole process of how the city does these things.
Milton M. Ferrell: That's right.
Felix Frankfurter: Is that your point?
Milton M. Ferrell: They do. Yes, sir.
Potter Stewart: Well, then may I ask, what is this notice on page 94?
Milton M. Ferrell: Page 94?
Potter Stewart: At the bottom of the page.
Milton M. Ferrell: That's the preliminary assessment roll. That -- that preliminary assessment roll was not -- is open to the public then for inspection. In other words, they have made a preliminary assessment roll to tell you just what it costs.
Potter Stewart: Now, was that published?
Milton M. Ferrell: Yes, sir. That was published.
Potter Stewart: And how often was that published?
Milton M. Ferrell: That was published twice, two successive weeks.
Potter Stewart: Now, I noticed it's captioned, “preliminary assessment roll.” Is there any notice of a final assessment roll?
Milton M. Ferrell: No, sir. When a roll becomes final, you get a tax notice delivered to you.
Potter Stewart: All right, then is this the last notice?
Milton M. Ferrell: That's the last notice published.
Potter Stewart: And, that's published twice at what interval?
Milton M. Ferrell: At least a week apart.
Felix Frankfurter: Well now, may I ask you some more? Like I want to back to the notice on page 90, that meeting on June 3rd, your objections will be heard.
Milton M. Ferrell: Yes.
Felix Frankfurter: It may begin in one kind of objection namely that -- that the front of my house, paving was badly done or it wasn't finished, (Inaudible) is that right?
Milton M. Ferrell: Yes, sir.
Felix Frankfurter: That hearing, presumably, a fact in such a hearing, it emphasized what the cost of the improvement, is that right?
Milton M. Ferrell: No, they don't do that. It's the one you're mentioning on page 90. Now, on page 90, sir, is after the contractor and if you see notices have been given prior to that, notices are given before anybody, but getting back to page 90, that's given because the contractor has reported to the city that he has completed the way.
Felix Frankfurter: Now, what happens between the hearing on June 30, what has -- what is done inside of the city government between June 30th, 1953 and the preliminary assessment rolls, remember that day --
William J. Brennan, Jr.: February 3rd, 1954.
Milton M. Ferrell: 1954.
Felix Frankfurter: So, that that's caused the hearing on February 3rd. Now, what is before -- going to be and would it be?
Milton M. Ferrell: Well, during that period, you see the -- the taxes -- this is on June the 3rd, 1953. The next -- next thing there is July 1954. That that budget is prepared for the city there --
Felix Frankfurter: I want to know that.
William J. Brennan, Jr.: No, January -- February 1954.
Milton M. Ferrell: Sir?
William J. Brennan, Jr.: February 1954. At page 90 is the --
Milton M. Ferrell: Page 90 is one notice which --
William J. Brennan, Jr.: That's June 3rd, 1953 --
Milton M. Ferrell: He asked me about another one and you gave the date. I didn't check it, sir.
Felix Frankfurter: June -- February 1954. Are you ready to decide how much the city has to pay for that?
Milton M. Ferrell: That's right, sir.
Felix Frankfurter: That -- what they pay if they got, it goes to move from the property owner?
Milton M. Ferrell: Except that part that they paid, yes sir. Yes, they paid some.
Felix Frankfurter: (Voice Overlap), now, in the -- in the period between June 3rd and the next opportunity for these to be heard, the property owners, on February 3rd, 1954. During that period, do the city officials decide my share of the assessment?
Milton M. Ferrell: Yes, sir.
Felix Frankfurter: And then they say that -- but how do I know what my assessment is?
Milton M. Ferrell: How do you know what it is? Well, when they come at --
Felix Frankfurter: I -- I don't know from this notice. If I go there on February 3rd will I know?
Milton M. Ferrell: Yes, sir. All of that's on file in the clerk's office and you were told in the notice that a preliminary tax roll has been prepared. Then you were told of the meeting, you were told twice that you can go to the meeting. Nobody went on any of these meetings and put up any objection and the first notice was filed on December 2nd, 1950 -- March the 4th, 1950 and this -- the assessment became final unless -- little less than 60 days of December 2nd, 1953. So that's more than three years or less. And as we alleged in the answers, these people, sat on their front porch and entered the driveways of their home and saw this weight done and completed.
Hugo L. Black: When did they file their challenge to it?
Milton M. Ferrell: They didn't file the challenge to -- they filed their amended complaint on December the 2nd. I believed they filed their first complaint somewhere in March, which made it about -- March of 1953, which made it three years.
Hugo L. Black: When had the city began to collect taxes through these funds on the second?
Milton M. Ferrell: Well, some of them they hadn't collected at all. Some of them had paid this and some of them hadn't. Now, he'd brought what's known here as a class action. Of course, in our answer, we said, he had no authority to represent except those two to three in each case who would employ. But he brought a class action saying that he represented all of those classes that had paid, they wanted their money back and those who hadn't paid and the judge in his final decree, which I want to mention to you, doesn't mention the Constitution of the United States. And in that decree, he appointed a special master and the master then, it hasn't gotten that far because the Supreme Court of Florida reversed it. That special master would have found what an attorney's fee should be paid to counsel who represented the class from each and every one of those people, of those who had paid, if they get their money back and of those who hadn't paid, they would have to pay. In other words, one of this class action is a bonanza, if you bring in the sums, in other words, if you're not going to assess them.
William J. Brennan, Jr.: Mr. Ferrell, would you look at page 102. You told Mr. Justice Frankfurter the significance of the notice of 94. As I understand it, you get down at the clerk's office and find out what preliminary assessment is. Now, what's this at page 102? The improvement lien register, what's that?
Milton M. Ferrell: Well, that's it. That's it for the --
William J. Brennan, Jr.: Is this what you see if you get down and look?
Milton M. Ferrell: That's one of the things you see. Yes, sir. Then you see the -- the -- in all different stages, you see one time, you see plans and specifications.
William J. Brennan, Jr.: Yes, but what I'm getting at is -- if the cost to each abutting property in there --
Milton M. Ferrell: That's right, sir.
William J. Brennan, Jr.: -- appears here by name and address --
Milton M. Ferrell: That's right, sir.
William J. Brennan, Jr.: -- and so forth, is that it?
Milton M. Ferrell: That's right.
William J. Brennan, Jr.: And the amount?
Milton M. Ferrell: Yes, sir.
William J. Brennan, Jr.: And that's the last step in --
Milton M. Ferrell: Yes, sir. That -- after that tax roll, that preliminary tax roll, then here's the next step. They still have another opportunity as prescribed by law. They then have, after this lien is imposed, after the tax roll is -- becomes final and the assessment becomes final, they have 10 days in which to file a petition in the Circuit Court. And, it's not a formal affair. All they have to do is to file a petition. They can do that on their benefits and it goes on and says are on any question whatsoever, they can file. Now, they didn't do that. They say that after the whole thing became final, which was three years later after one of them started, when it became final, they waited until 53 days in one case, I believe, in 40, something and another. And they didn't go down and followed the procedure set forth in the statute. They filed a class suit in equity to declare that the statute did not follow -- the publication did not follow the state statute. And the lower court, in its opinion, has this to say, “If that again, in the statement to you, one given to you in full. It was stated to you that the lower court found the notice, the only notice they attack invalid as a matter of law." That isn't what he said. Here is what the Court said exactly. This is the final decree. The Court said, “The notice of the hearing of --
Potter Stewart: Where are you reading from?
Milton M. Ferrell: I'm reading from page 23 of the record. This is paragraph 5, right in the middle of the page. And this is the only place for everyone. He had mentioned the Constitution of United States, one time in here. A notice of the hearing of objections to the imposition of the assessment here and above referred to was insufficient as a -- as a matter of law. Then he says how? In that, it specified no place where the objections would be heard and there was no designation in the notice of what city commission was to hear objections. No designation of the city in which the streets were located or of what the city, the person filing, the notice was claimed. The notice was also insufficient because it was inserted in the classified section of the Miami Herald and in such a manner that it cannot be said that any reasonable person was put upon notice by it and that -- that their property was going to be subjected to a special assessment.
Speaker: Do you -- do you agree with your opponent that even if the first notice was bad that he is -- he isn't entitled to any relief and as you can show the second notice was there.
Milton M. Ferrell: Well, what I --
Speaker: Under your law.
Milton M. Ferrell: Under our law, as we'd set up in our answer, but we differ with what he says that we just don't follow this and with it.
Speaker: I understand that.
Milton M. Ferrell: No, sir. We contend even if the first notice was bad. He's had ample -- every one of these people has had ample notice. But here's what we say he's attempting to do now. Just like he hadn't gotten a right to be up here on an appeal under your statute, on the federal statute, because if he could be here, it would have to be by certiorari under Title 28-12-57-2 by appeal, whereas, drawn in question the validity of a state statute of any State on the ground of it's being repugnant to the Constitution, free to the laws of the United States and the decision is in favor of its validity. Now, he got up and told you that he won the case in the Supreme Court on its first opinion on nonfederal grounds. Now, if it had ended there, it would in any statute declare it unconstitutional, but he told you something else. He says he didn't have any right to bring up the Federal Constitution because the City lost below. He did have a right to bring it up, because the Florida Supreme Court has constantly held, anytime a lower court reaches the right conclusion, but for the wrong reason, you can bring up the right reason as to why they ought to be in -- affirmed on the result. But as a practical matter and I think everybody that practices law in Miami knows it, what he is attempting to say now, is this. And the cases that he has read to you deal with the process in judicial proceedings not in taxation through assessment. Every case that he has read you and in my brief there that I wrote he replied with one and he said my statement was untrue that he didn't cite in the cases dealing with assessments. And he came back and stated that he did and at the case he cited was New York versus New York -- New Hampshire & Hartford Railroad Company 344 U.S. 97 Lawyer's Edition. I didn't think I was wrong but I just ought to study this case to see, I stated in my brief this fact. This case involved the lack of notice to a creditor under the Bankruptcy Act. The creditor was not notified by mail but by publication on a newspaper. The Court held that the failure to file a creditor's claim was excused for lack of proper notice. Now, in the case, your exact words on that was this, "The judge allot -- the district judge allowed a notice by publication. And this Court said had the judge complied with the statutes' mandate. It is likely that notice would have been mailed to New York City. There was no assessment involved in this case. On assessment had long since been entered and a lien had been imposed upon its property of the railroad. The railroad, of course, was in bankruptcy. Nobody was contesting the lien what the railroad did take the position here that the City of New York having failed to file its claim. Since the notice was published that they were barred, but I'll tell you the law that knocks him down entirely. This Court has already decided and the Supreme Court of Florida, as I mentioned I want to finish that, they -- they decided the case on non-federal grounds. And here is what the -- the man who wrote the dissent on a petition for rehearing his dissent became the majority. And here's what he said in connection with this notice, there was no difference among these judges all seven of them on the notice.” Here's what -- what is said by him. “This is the -- the final opinion that became final, Justice Drew wrote. And he said this, “Holding then, as we unanimously do, that the notice discussed in the opinion by Mr. Thomas -- Justice Thomas was in all respects regular and in full compliance with the provision of the city charter relating to special assessments for benefits." Now, he doesn't mention anywhere the Constitution of United States because these people pinpointed in their complaint, everything they raised was something that didn't comply with the statute itself. The city charter being a statute because they go on and tell you to place and knows it -- if they didn't raise any federal grounds on that, although one place in his complaint, he just shoots a shotgun blast at the Florida Constitution and the -- and the United States Constitution. But there, he's -- tells you again, upon the following grounds, then he sets out those little things. He doesn't tell you anywhere to be up here under appeal, he would -- here's what he's attempting to tell you now. That constructive notice in tax assessment matters would be the same as in judicial proceedings and no constructive notice would be good. That you would have to have personal notice as process in a -- in a proceeding that's judicial, that is the position he's taking here and he took it for his first time in his petition for rehearing and the Supreme Court struck his brief and nowhere do they mention the Constitution of the United States.
Hugo L. Black: Could I --
Milton M. Ferrell: Sir.
Hugo L. Black: I'll just ask you a few (Inaudible)
Milton M. Ferrell: Yes, sir.
Hugo L. Black: -- anything else. If this -- does this improvement extend on the North side of Miami to the South side, going on down to Brickell Avenue?
Milton M. Ferrell: Well, it's close to Brickell, you know -- yes, sir, South Miami -- you know where South Miami Avenue goes across.
Hugo L. Black: Is it true -- is this the basis of the controversy of the truth?
Milton M. Ferrell: Well, it does go through intersections, but the city paid for it at the intersections. The city itself paid for those rights.
Hugo L. Black: Beside the North side and with the South side and going down there to the Key West (Inaudible)
Milton M. Ferrell: Well, you see --
Hugo L. Black: To the Brickell Avenue.
Milton M. Ferrell: Yes, sir.
Hugo L. Black: What do you mean the highways there?
Milton M. Ferrell: Well, Brickell Avenue at that point go run north and south.
Hugo L. Black: Definitely.
Milton M. Ferrell: No, sir.
Hugo L. Black: I noticed on page 60 that this maybe a misprint.
Milton M. Ferrell: Page what, sir?
William O. Douglas: Page 60 of the record.
Milton M. Ferrell: Yes, sir.
William O. Douglas: "Excerpt for the minutes of the regular meeting on the commission on April the 20th, 1955." Is that date correct? Here at the bottom of page 60? That was after this --
Milton M. Ferrell: Well, I think what -- what --
Hugo L. Black: That's another district, if I may interrupt. That's the other district which was formed afterwards which I complained about in my argument. That was actually the two districts. So, I went with (Inaudible)
Milton M. Ferrell: I -- I want to say a word too about his argument.
Felix Frankfurter: Before you go on to that --
Milton M. Ferrell: Yes.
Felix Frankfurter: -- may I ask you first?
Milton M. Ferrell: Yes, sir.
Felix Frankfurter: I take it you (Inaudible)
Milton M. Ferrell: Yes, sir.
Felix Frankfurter: Now as I understand the complaint, would you -- infringed upon here, the complaint is as to the resolution, 22-277 in the record which I -- whereby this pertaining on the -- on these streets was to be carried out.
Milton M. Ferrell: Yes.
Felix Frankfurter: And the complaint is that that resolution was -- they started the initiation of that resolution but noted -- notice or document for improvement, the document -- oh, the resolution of the document (Inaudible) 277 on March 3rd. And notice was given that anybody granting the complaint about that --
Milton M. Ferrell: Objection.
Felix Frankfurter: -- (Voice Overlap) on the 15th of March. Is that right?
Milton M. Ferrell: Yes. That's right.
Felix Frankfurter: And the complaint is on page 7C -- 12C. The notice -- this notice saying there will be an improvement which is the starting point of it all. If this movement is voted, it was suggesting that the property owner would know because if anything, drive in and he knows what work was being done. The complaint is he didn't know that the authorization --
Milton M. Ferrell: But what he's --
Felix Frankfurter: -- the proper one because he didn't have a chance to make his case because -- and it wasn't proper -- because it wasn't duly -- he wasn't duly notified. And after that he says that in violation of the term, "constitution". Now, what do you say to that?
Milton M. Ferrell: Well, here's what I say to that. Now, where are you reading from, sir?
Felix Frankfurter: I'm reading from a start of the notice of improvement on page 3 and 4 and then its complaint page -- paragraph 12 --
Milton M. Ferrell: All right, sir.
Felix Frankfurter: -- on page 6.
Milton M. Ferrell: Yes.
Felix Frankfurter: Special assessment (Voice Overlap) --
Milton M. Ferrell: Yes. Here's what I say to that --
Felix Frankfurter: Illegal and void and (Inaudible) property violates the Constitution. And the reason that's illegal and void is because he didn't have notice that there would be such a resolution.
Milton M. Ferrell: If -- if --
Felix Frankfurter: That is, in effect, the City of Miami, ordered an improvement in front of his property without this opportunity -- didn't have an opportunity to say that's an improper improvement to make.
Milton M. Ferrell: No, sir. Here's what happened. They gave him an opportunity to be heard. They published a notice.
Felix Frankfurter: But he says that's (Inaudible) he says Walker and Hudson (Inaudible)
Milton M. Ferrell: They -- I tell you, none of those cases --
Earl Warren: We'll -- we'll go to that tomorrow morning, Mr. Ferrell. But, would you file with the Court please a copy of the City's motion to strike the brief of -- of the taxpayer because of the failure to raise a federal petition.
Milton M. Ferrell: Yes, sir.